DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, submitted on 11/21/2019, have been considered.

Drawings
The drawings filed on 11/21/2019 are objected to.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84 (a)(1); “Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings.”  Each of FIGS. 1-3 include several lines that appear pixelated, blurred, and/or are otherwise not clear.  For instance the flow chart of FIG. 2 is almost entirely pixelated. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Title of the Invention
The title of the invention is objected to.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method for predicting clamp force using convolutional neural network .

Abstract
The Abstract of the disclosure is objected to.  Line 1 of the Abstract recites “predicting a clamp force using a convolutional neutral network method…”  Applicant is suggested to amend the abstract to recite: -- convolutional neural network--.  Correction is required.

Specification
The disclosure is objected to because of the following informalities: line 2 of ¶2 of the specification recites: “convolutional neutral network method.” The term “neutral network” is additionally recited in ¶21-22, ¶29, ¶35, ¶37, ¶45-46, and ¶94 of the specification.  This appears to be a typographical error.  Applicant is suggested to amend each instance “neutral network” to recite: --neural network--.  Appropriate correction is required.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Objections
Claims 1 and 8 are objected to because of the following informalities:
Regarding claim 1, lines 1-2 of claim 1 recite “convolutional neutral network.”  Claim 8 recites the same “neutral network.”  This appears to be a typographical error.  Applicant is suggested to amend claim 1 to recite: -- convolutional neural network--.  Claim 8 should be amended similarly.  Correction is required. 

Claim Rejections - 35 USC § 112(b)
35 U.S.C. 112 reads as follows:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.
Regarding claim 2, line 1 of claim 2 recites the phrase “…the Adam optimization.”  This is the first recitation of the phrase “the Adam optimization” in the claim(s).  Thus, there is insufficient antecedent basis for these limitation(s) in the claim(s).  Appropriate correction is required.
Claim 3 is rejected under 35 U.S.C. 112(a), first paragraph, due to its dependency from a rejected base claim(s).  Appropriate correction is required.


Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A method for predicting a clamp force using a convolutional neutral [sic] network method comprising: generating a cepstrum image from a signal processing analysis apparatus; extracting a characteristic image by multiplying a predetermined weight value to pixels of the generated cepstrum image through artificial intelligence learning; extracting, as a representative image, the largest pixel from the extracted characteristic image; synthesizing an image by synthesizing the extracted representative image information; and predicting a clamp force by comparing the synthesized image with a predetermined value.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Under Step 1 of the analysis, claim 1 does belong to a statutory category, namely it is a process claim.  
Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitations of “extracting a characteristic image by multiplying a predetermined weight value to pixels of the generated cepstrum image through artificial intelligence learning…” (See FIG. 2; ¶51, of the instant specification), “synthesizing an image by synthesizing the extracted representative image 
What remains of the claimed method is merely a data gathering step “generating a cepstrum image…” (See FIG. 1; ¶47, of the instant specification; and FIG. 3; ¶76 which recites “A cepstrum image 100 is acquired as data measured from a component, of the instant specification), which is set forth at a highly generic level and which comprises an insignificant extra-solution” activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done with the predicted clamp force.
Under Step 2B, since the only steps outside the judicial exception is a generic data gathering step, which is an insignificant extra-solution activity, the claim does not include significantly more than the judicial exception. 
As a result of the above analysis, claim 1 does not appear to be patent eligible under 101.
With regards to the dependent claims, claims 2-7, provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 



Claim 8 recites:
A method for predicting a clamp force using a convolutional neutral [sic] network method comprising: generating a cepstrum image from a signal processing analysis apparatus; and predicting a clamp force by comparing the generated cepstrum image with a predetermined value.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Under Step 1 of the analysis, claim 8 does belong to a statutory category, namely it is a process claim.  
Under Step 2A, prong 8, claim 8 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitation “predicting a clamp force by comparing the synthesized image with a predetermined value…” (See FIG. 2; ¶67, of the instant specification), which is a mental process. 
What remains of the claimed method is merely a data gathering step “generating a cepstrum image…” (See FIG. 1; ¶47, of the instant specification; and FIG. 3; ¶76 which recites “A cepstrum image 100 is acquired as data measured from a component, of the instant specification), which is set forth at a highly generic level and which comprises an insignificant extra-solution” activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done with the predicted clamp force.

As a result of the above analysis, claim 8 does not appear to be patent eligible under 101.

As a result of the above analysis, claim 1, as well as claim 8, and dependent claims, claims 2-7, do not appear to be patent eligible under 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2013/0058746 A1, to Chase, is a clamping assembly for a load-carrying vehicle capable of exerting an adjustable clamping force, comprises first and second clamp arms, and first and second clamp arm sensing elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/JEFFREY P AIELLO/Examiner, Art Unit 2864